J-S48009-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                  Appellee,               :
                                          :
             v.                           :
                                          :
CHRISTOPHER L. SANDERSON,                 :
                                          :
                  Appellant               : No. 474 MDA 2014

          Appeal from the Judgment of Sentence February 10, 2014,
                    Court of Common Pleas, Perry County,
              Criminal Division at No. CP-50-SA-0000034-2012

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED AUGUST 01, 2014

                                                   als from the judgment of

sentence entered on February 10, 2014 by the Court of Common Pleas of

Perry County, Criminal Division, following his convictions for driving while

operating privilege is suspended or revoked,1 driving without a license,2

driving an unregistered vehicle,3 and driving a vehicle with an unauthorized

transfer or use of registration.4 We affirm.




1
    75 Pa.C.S.A. § 1543(a).
2
    75 Pa.C.S.A. § 1501(a).
3
    75 Pa.C.S.A. § 1301(a).
4
    75 Pa.C.S.A. § 1372(3).


*Retired Senior Judge assigned to the Superior Court.
J-S48009-14


      Because Sanderson challenges only the discretionary aspects of his

sentence, a recitation of the facts underlying his convictions is not

necessary.5 The trial court summarized the procedural history as follows:

            [Sanderson] appeals from the judgment of sentence
            imposed on February 10, 2014. On that date,
            [Sanderson] appeared in court for a [s]ummary
            [a]ppeal hearing with counsel and was found [g]uilty
            of one count [d]riving [u]nder [s]uspension pursuant
            to 75 Pa. C.S.A. § 1543(a). The [c]ourt sentenced
            [Sanderson] to a one hundred twenty (120) days
            period of incarceration in the Perry County Prison, a
            fine of one thousand dollars ($1,000.00) and all
            costs of prosecution. [Sanderson] filed an appeal
            with the Superior Court and by [o]rder dated March
            14, 2014, this [c]ourt directed that he file a [c]oncise
            [s]tatement of [m]atters [c]omplained of on
            [a]ppeal. On March 19, 2014, [Sanderson] filed his
            [s]tatement, alleging that there was insufficient
            evidence presented to support a conviction of
            [d]riving [u]nder [s]uspension and arguing that the


Trial Court Opinion, 5/14/14, at 1.6


5                                                 th
                                                  offense for driving while
operating privilege is suspended or revoked. See N.T., 2/10/14, at 20.
6
    Sanderson raised a sufficiency of the evidence claim in his 1925(b)
statement, but failed to include the issue in the statement of questions
section of his appellate brief. See
be considered unless it is stated in the statement of questions involved or is
                                                                    erson has
waived his sufficiency claim. Waiver is further supported by the fact that
Sanderson included no argument on the issue in his appellate brief. See
                          -
authorities nor developed any meaningful analysis, we find [the] issue
                                     Commonwealth v. McLaurin, 45 A.3d
1131, 1139 (Pa. Super. 2012), appeal denied, 65 A.3d 413 (Pa. 2013)
(citing Pa.R.A.P. 2119(a)); Commonwealth v. Johnson, 985 A.2d 915,
924 (Pa. 2009)).


                                       -2-
J-S48009-14


      The lone issue presented by Sanderson in his appellate brief is whether

his 120-day jail sentence for driving while operating privilege is suspended

                                                      -14. Sanderson argues

that he should have only received a 30-day sentence because he claims that

the citing officer was agreeable to such a sentence. Id. at 12. Sanderson

also asserts that his ex-wife is using the system in order to keep him away

from their son. Id.

      Our standard of review when considering discretionary aspects of

sentencing claims is as follows:

            Sentencing is a matter vested in the sound discretion
            of the sentencing judge. The standard employed
            when reviewing the discretionary aspects of
            sentencing is very narrow. We may reverse only if
            the sentencing court abused its discretion or
            committed an error of law. A sentence will not be
            disturbed on appeal absent a manifest abuse of
            discretion. In this context, an abuse of discretion is
            not shown merely by an error in judgment. Rather,
            the appellant must establish, by reference to the
            record, that the sentencing court ignored or
            misapplied the law, exercised its judgment for
            reasons of partiality, prejudice, bias or ill will, or
            arrived at a manifestly unreasonable decision. We
            must accord the sen
            weight because it was in the best position to review

            and the overall effect and nature of the crime.

Commonwealth v. Cook, 941 A.2d 7, 11-12 (Pa. Super. 2007) (internal

quotations and citations omitted).




                                     -3-
J-S48009-14




considered a petition for permission to appeal, as the right to pursue such a

                        Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004), appeal denied

                                                                   Id.

an appellant must set forth in his brief a concise statement of the reasons

relied upon for allowance of appeal with respect to the discretionary aspects

                  Id.

substantial question that the sentence imposed is not appropriate under the

                    Id.

violates either a specific provision of the sentencing scheme set forth in the

Sentencing Code or a particular fundamental norm underlying the sentencing

            Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super.



sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings. Absent such

efforts, an objection to

Commonwealth v. Shugars, 895 A.2d 1270, 1273-74 (Pa. Super. 2006)

(citation and quotations omitted).

      We conclude that Sanderson has waived his discretionary aspects of

sentence claim.   Our review of the certified record reveals that Sanderson

never filed a post-sentence motion challenging the discretionary aspects of



                                     -4-
J-S48009-14


his sentence.    Additionally, the transcript of the sentencing proceedings

reveals that Sanderson did not challenge the discretionary aspects of his

sentence during sentencing.     See N.T., 2/10/14, at 28-34.     Therefore,

Sanderson has waived his discretionary aspects of sentence claim.      See

Shugars, 895 A.2d at 1273-74.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2014




                                   -5-